 
AMENDMENT NO. 1 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
CONCORD DEBT HOLDINGS LLC




AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT, made as of the 7th day
of January, 2008 by and among WRT REALTY L.P., a Delaware limited partnership
(“WRT”), THE LEXINGTON MASTER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Lexington”), and AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, and WRP MANAGEMENT LLC, a Delaware limited liability company (the
“Administrative Manager”).


RECITALS:


WHEREAS, WRT, Lexington and the Administrative Manager are party to that certain
Amended and Restated Limited Liability Company Agreement of Concord Debt
Holdings LLC, dated as of September 21, 2007 (the “Operating Agreement”);


WHEREAS, WRT, Lexington and the Administrative Manager desire to amend the
Operating Agreement as hereinafter provided;


NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Agreement, the parties agree as follows.


1.            Capitalized Terms.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Operating
Agreement.


2.            Amendments to Agreement.  The Operating Agreement is hereby
amended as follows:


a.            Section 1.1 is hereby amended by restating the definitions of
“Investment Entities” and “Maximum Capital Contribution” in their entirety as
follows:


Investment Entities:  111 Debt Acquisition LLC, a Delaware limited liability
company, 111 Debt Acquisition - Two LLC, a Delaware limited liability company,
111 Debt Acquisition-Three LLC, a Delaware limited liability company, 111 Debt
Acquisition-Putman LLC, a Delaware limited liability company, 111 Debt
Acquisition-Green Two LLC, a Delaware limited liability company and 111 Debt
Acquisition-UBS LLC, a Delaware limited liability company, each of which will be
formed for the sole purpose of acquiring and disposing of Loan Assets, together
with such other entities that may be owned, in whole or in part, by the Company,
and their respective subsidiaries, if any.


Maximum Capital Contribution:  With respect to each Member, $162,500,000.
 
 

--------------------------------------------------------------------------------


 
b.            Section 3.2 is hereby restated in its entirety to read as follows:


3.2            Investment Committee.  (a)  The Members hereby establish an
investment committee (the “Investment Committee”) which Investment Committee
shall consist of seven individuals:  each Member shall appoint three members,
and the Administrative Manager shall appoint one member.


(b)            Except as otherwise expressly provided in this Agreement, all
decisions with respect to any matter set forth in this Agreement or otherwise
affecting or arising out of the conduct of the business of the Company shall be
made by the affirmative vote of at least two members of the Investment Committee
appointed by WRT and at least two members of the Investment Committee appointed
by Lexington, without limitation:


(i)            all acquisitions and dispositions of Loan Assets by an Investment
Entity with an initial value or purchase price of $20,000,000 or more (a “IC
Transaction”);


(ii)            the entering into of an Investment Entity Loan;


(iii)            the payment of any fees to a Member, the Administrative Manager
or an Affiliate thereof except as contemplated by Section 3.6 hereof;


(iv)            the retention of accountants or Sarbanes-Oxley consultants on
behalf of the Company or an Investment Entity.


3.            Miscellaneous.  (a) Except as modified hereby, the Operating
Agreement remains in full force and effect and the provisions thereof are hereby
ratified and confirmed.


(b)            All references in the Operating Agreement to “this Agreement”,
“hereunder”, “hereto” or similar references, and all references in all other
documents to the Agreement shall hereinafter be deemed references to the
Agreement as amended hereby.


(c)            This Amendment may be executed in one or more counterparts, all
of which together shall for all purposes constitute one amendment, binding on
all parties hereto, notwithstanding that the parties have not signed the same
counterparts.




[remainder of page left intentionally blank]
 
 
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.


 
WRT REALTY L.P.


     
 
By:
Winthrop Realty Trust

 
General Partner





 
By_/s/ Peter Braverman____________

 
Peter Braverman

 
President



THE LEXINGTON MASTER LIMITED PARTNERSHIP


 
By:
Lex GP-1 Trust

 
General Partner





 
By__/s/ T. Wilson Eglin____________

 
T. Wilson Eglin

 
Chief Executive Officer



 
WRP MANAGEMENT LLC





 
By__/s/ Michael L. Ashner________________

 
Michael L. Ashner

 
Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

 